Citation Nr: 0002789	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1. Entitlement to an effective date prior to 26 May 1994 for 
the grant of compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for osteomyelitis, status post fracture 
of the right tibia with muscle loss and scarring of the 
calf, as a result of surgery during VA hospitalization in 
August and September 1981.

2. Entitlement to a separate compensable rating for inactive 
osteomyelitis of the right tibia.

3. Entitlement to an increased rating for right knee 
limitation of motion associated with osteomyelitis, 
currently evaluated as 30% disabling.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1973 to October 
1976.  

This appeal arises from a February 1995 rating action (as 
modified by the August 1995 rating action) of the New York, 
New York RO which granted compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for osteomyelitis, 
status post fracture of the right tibia with muscle loss of 
Muscle Group XI and scarring of the calf, as a result of 
surgery during VA hospitalization in August and September 
1981, and assigned a 10% rating from 26 May 1994, the date of 
receipt of the veteran's original claim for that benefit.  
The veteran appealed both the effective date of the grant, 
claiming an earlier effective date, as well as the 10% 
rating, claiming a higher evaluation.

In September 1995, this case was transferred to the Buffalo, 
New York RO.

By rating action of May 1998, the RO increased the rating of 
the veteran's disability described as "healed right knee 
osteomyelitis with muscle loss and scarring of the calf" 
from 10% to 30%, effective 12 December 1997; the matter of a 
rating in excess of 30% rating remains for appellate 
consideration.  For the reasons explained in the Analysis 
portion of this decision, below, the description of issues #2 
and #3 on the first page of this decision has been changed to 
reflect the correct issues on appeal.   

By letter of March 1999, the veteran's representative, 
Attorney Michael J. Kanaley, Jr., notified the RO of his 
withdrawal as the veteran's representative in this appeal.  
By letter of July 1999, the RO notified the veteran of his 
representative's withdrawal, informed him of his right to 
appoint another representative, and furnished him with 
appropriate forms to appoint such new representative.  By 
letter subsequently in July 1999, the RO notified the veteran 
that his records in this appeal were being transferred to the 
Board of Veterans Appeals (Board) in Washington, D.C.; that 
he had 90 days from the date of the letter or the date that 
the Board promulgated a decision in his case - whichever came 
first - to appoint a representative to represent him in this 
appeal; and that any new request to appoint a representative 
should be submitted not to the RO, but mailed directly to the 
Board in Washington, D.C.  The Board has received no response 
from the veteran to date.          

Appellate review discloses that, by rating action of May 
1998, the RO granted "service connection" for an additional 
disability, right peroneal neuropathy, as secondary to the 
veteran's "service connected" right tibia osteomyelitis.  
By letter of June 1998, the RO notified the veteran that 
"service connection" had been granted for right peroneal 
neuropathy.  For the record, the Board notes and brings to 
the RO's attention that the veteran is not "service 
connected" for right tibia osteomyelitis, but rather is in 
receipt of compensation for this disorder pursuant to the 
provisions of 38 U.S.C.A. § 1151.  In any event, the veteran 
has not appealed the 10% rating assigned by the RO for right 
peroneal neuropathy.
  

FINDINGS OF FACT

1. The record contains no statement or communication from the 
veteran prior to   26 May 1994 which indicates an intent 
to apply for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for osteomyelitis, status post fracture 
of the right tibia with muscle loss and scarring of the 
calf, as a result of surgery during VA hospitalization in 
August and September 1981, or which identifies VA 
compensation under the provisions of 38 U.S.C.A. § 1151 as 
a benefit sought.

2. The veteran's original claim for compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for osteomyelitis as 
a result of surgery during VA hospitalization in 1981 was 
received on 26 May 1994, more than 1 year following 
discharge in September 1981 from the VA hospital where he 
suffered the injury which gave rise to entitlement to that 
benefit.

3. The veteran's osteomyelitis of the right tibia is 
inactive, and has been without a discharging sinus or 
other evidence of active infection in the past 5 years.

4. Extension of the veteran's right leg was limited to no 
more than 20 degrees on recent VA examination, and the 
right knee disability is productive of no more than severe 
functional impairment.                                                           


CONCLUSIONS OF LAW

1. Under governing law, the effective date of the grant of 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for osteomyelitis, status post fracture of the 
right tibia with muscle loss and scarring of the calf, as 
a result of surgery during VA hospitalization in August 
and September 1981 is no earlier than      26 May 1994.  
38 U.S.C.A. §§ 1151, 5110(c), (d) (West 1991); 38 C.F.R. 
§§ 3.155(a), 3.400(i), 3.800(a) (1999).  

2. Under the schedular criteria, the veteran's inactive 
osteomyelitis of the right tibia warrants a separate 
disability rating of no more than 10%.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 
4.71(a), Code 5000 (1999).

3. Under the schedular criteria, the veteran's right knee 
disability is not more than 30% disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5256, 5257, 
5260, 5261, 5262, 5311 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

From 19 August to 28 September 1981, the veteran was 
hospitalized at a VA medical facility after a motorcycle 
accident.  Examination showed an open fracture of the 
midshaft of the right tibia, with a "type 2" wound over the 
fracture.  In the operating room, the right open tibial 
fracture was debrided, the bone covered with soft tissue, and 
the skin partially closed loosely with nylon sutures.  The 
veteran was placed in a long leg cast, and post-operative X-
rays showed that the reduction was adequate.  The wound 
healed well.  A follow-up X-ray 10 days post surgery showed 
malalignment of the fracture.  The veteran was taken to the 
operating room, where open reduction and internal fixation 
with an A-O plate was performed on the right tibia.  The 
veteran was noted to have had some difficulty with his 
previous skin wound since the operation, but the wounds were 
noted to be nicely granulating at the time of hospital 
discharge.  The final diagnoses included open right tibial 
fracture.

In February 1982, the RO received the veteran's formal claim 
for a permanent and total disability rating for pension 
purposes (P/T), wherein he claimed to be disabled as a result 
of a right leg disorder which had its onset on 19 August 
1981.

By letter of May 1982, the RO requested the veteran to 
complete and return VA Form 21-4176, Report of Accidental 
Injury, about his 19 August 1981 motorcycle accident, and 
notified him that no further action could be taken on his 
claim until the evidence requested was received by the RO.

On VA Form 21-4176, Report of Accidental Injury, which was 
received by the RO subsequently in May 1982, the veteran 
stated that his long hospital stay for a broken right leg was 
caused by the VA Medical Center (VAMC) by putting a cast on 
his leg over an open wound, causing much skin loss.

By rating action of early June 1982, the RO denied a P/T, and 
notified the veteran of the denial and of his appellate 
rights by letter a few days later.

In a letter of late June 1982 to the Chief of the VAMC 
Personnel Service, the veteran stated that he was replying to 
the Chief's letter of mid-June regarding a personnel 
determination with respect to the question of the veteran's 
continuing employment with the VAMC Police Unit.  The letter 
included the veteran's statement to the effect that poor 
judgment on the part of the VAMC medical staff with respect 
to treatment of his compound fracture of the right leg was 
responsible for his prolonged hospitalizations and absence 
from work.

In another letter of late June 1982 to the Veterans Benefits 
Administration (VBA) in Washington, D.C., the veteran took 
issue with the options made available to him in connection 
with the VAMC's determination regarding the personnel action 
in his case.  The veteran claimed that his prolonged absence 
from work might be the result of the VAMC having "botched 
up" his leg when he was treated there after a motorcycle 
accident.  He further stated that he wanted to appeal the VA 
decision which denied a P/T.  

In a statement of July 1982, the Director of the VA 
Compensation and Pension (C&P) Service referred the veteran's 
abovementioned letter to the VBA to the RO, with instructions 
to accept it as a Notice of Disagreement (NOD) with the 
denial of a P/T.

In a letter of mid-August 1982, the RO notified the Social 
Security Administration (SSA) that the veteran had a P/T 
claim pending before the VA.

In a late August 1982 letter to the RO in response to the 
RO's mid-August 1982 request for additional evidence in 
connection with his P/T claim, the veteran claimed that all 
of his problems did not stem from his motorcycle accident 
alone, which caused a broken right tibia.  He stated that 
complications were caused by his VA medical treatment which 
included putting a cast on his leg over an open wound, which 
further caused his leg to ulcerate and complications to set 
in.  He cited a medical opinion regarding his total 
disability for work for an indefinite period, and claimed to 
be permanently disabled.  

By letter of September 1992, the RO notified the veteran that 
additional evidence was needed in connection with his P/T 
claim.

By rating action of November 1982, the RO denied a P/T, and a 
Statement of the Case was issued subsequently that month.

Mid-August 1983 VA outpatient records show that the veteran 
was seen with complaints including increased painful swelling 
of the right leg at the postoperative osteomyelitis site.  
Examination of the right leg showed a slightly tender area at 
the shin of the tibia which was not erythematous.  On 
subsequent orthopedic evaluation, the veteran was noted to 
have developed osteomyelitis status post fracture of the 
tibia 2 years ago after a motorcycle accident.  Pseudomonas 
was the organism detected.  He currently complained of 
increased pain over the midshaft of the tibia.  There was no 
drainage or erythema.   X-rays of the right tibia were noted 
to show good union of the fracture.  The radiologist's 
impressions following subsequent    X-rays a few days later 
were status post fracture, and that chronic osteomyelitis 
could not be ruled out.  When seen again in late August, 
examination showed a papular area about 4 millimeters in 
diameter on the right anterior calf.  After squeezing the 
lesion, about 1 drop of pus was obtained, and this was 
submitted for aerobic culture and sensitivity testing.  There 
was no surrounding erythema or tenderness.  The diagnosis was 
chronic osteomyelitis of the right tibia.

On VA examination of October 1983, a history of osteomyelitis 
following a compound fracture of the right tibia was noted.  
The veteran currently took no antibiotic medication for this.  
X-rays of the right knee were essentially negative. After 
examination, the diagnosis, in pertinent part, was history of 
compound fracture of the right tibia with skin and bone 
grafts and secondary chronic osteomyelitis (quiescent at 
present).             

March 1984 VA outpatient evaluation for complaints of pain, 
tenderness, and swelling of the right leg resulted in the 
examiner's opinion that the most likely diagnosis was 
osteomyelitis with abscess.  The examiner advised the veteran 
that failure to treat this might result in his death or loss 
of the leg, but he refused admission to the orthopedic 
service and left the emergency room against medical advice.  
X-rays of the right tibia a few days later showed findings 
consistent with chronic osteomyelitis.

In March and April 1984, the veteran was hospitalized at the 
Albany Medical Center with right tibial drainage suggestive 
of apparent recurrence of his chronic osteomyelitis.  After 
initial X-rays of the right tibia on admission in mid-March, 
the radiologist's impression was that there were no bony 
changes to suggest osteomyelitis, and that the localized soft 
tissue swelling might represent soft tissue inflammation.  
During his hospital course, the veteran underwent surgery for 
exploration of the underlying right pretibial wound in order 
to rule-out osteomyelitis.  The operative report indicated 
that incision, drainage, and debridement of the right tibia 
were performed.  The tibia appeared to be well-healed, with 
no evidence of osteomyelitis noted.  There were no soft areas 
noted, and no evidence of any underlying infection.  
Laboratory tests showed Staphylococcus aureus of the right 
tibial wound.  A bone scan in late March showed a finding 
suggestive of osteomyelitis.  Polytomography of the right 
tibia in early April showed a small lucent deformity at the 
anterior cortex of the proximal tibia, which was felt to be 
probably due to a previous screw hole rather than active 
osteomyelitis.  Most of the anterior cortex of the proximal 
tibia which was noted previously as osteomyelitis was now 
remodeled, and no evidence of active osteomyelitis was seen.  
The impressions were inactive old osteomyelitis, with no 
active osteomyelitis noted.  X-rays of the right tibia in 
mid-April showed no destructive changes to suggest active 
osteomyelitis.  The final diagnosis at the time of hospital 
discharge was infected right tibial wound.

The record contains numerous subsequent VA inpatient and 
outpatient and private medical evaluations and examinations 
of the veteran for many different physical and mental 
complaints and disorders including right tibia osteomyelitis 
from 1984 through 1997.  These are completely negative for 
evidence of active infection of osteomyelitis.  On VA 
examination of March 1986, the veteran's residuals of a 
compound fracture of the right tibia were currently noted to 
be productive of no significant dysfunction.  Examination of 
the extremities by Y. Gupta, M.D., in November 1990 was 
unremarkable.  Examination of the extremities during VA 
hospitalization in November 1991 was normal except for the 
right lower leg, where the grafting site was noted to be 
intact.  

On VA examination of December 1991, the veteran's complaints 
included right knee pain and sensitivity to touch of the area 
of the fracture with the skin flap and skin split grafting.  
On examination, the veteran limped slightly on the right 
lower extremity.  There was no deformity or swelling of the 
right knee, which had normal range of motion, with pain on 
mobility.  X-rays revealed a well-healed fracture of the 
middle third portion of the right tibia in satisfactory 
position.  The diagnoses included status post right tibia 
compound fracture in August 1981; status post open reduction, 
plate and screw, eventually status post multiple skin closure 
operations; and residual status post pain at the right leg, 
with sensitivity to touch at the site of the skin graft, 
limping on ambulation, and use of an assistive cane at times.

On examination of December 1991 for the purpose of 
determining entitlement to SSA disability benefits, the 
examiner noted that the veteran had no radicular pain or 
paresthesias in his legs.  He ambulated with a normal gait, 
and heel and toe walking was done without difficulty.  There 
was no evidence of atrophy of either lower extremity.  In 
both lower extremities, strength was 5/5, and deep tendon 
reflexes for the ankle and knee jerks were 2/2.  

Physical examination during VA hospitalization in March and 
April 1992 showed an intact skin graft site on the right 
lower leg.  Examination of the extremities during subsequent 
VA hospitalization in April 1992 showed an intact skin graft 
site on the right lower leg, with no edema or knee crepitus.  

In September 1992, the SSA found the veteran entitled to a 
period of disability from October 1990 primarily due to a 
diagnosed dysthymic disorder, and secondarily to  a diagnosed 
substance addiction disorder (alcohol).  Copies of the 
medical records underlying the award have been associated 
with the claims folder.

January 1993 VA outpatient records showed 5/5 strength in 
both lower extremities, with intact pulses and sensation.

The diagnoses during VA hospitalization from April to June 
1994 included history of bilateral knee arthritis, and 
history of right leg fracture with osteomyelitis after a 
motor vehicle accident in 1981.

On 26 May 1994, the VA received the veteran's original claim 
for compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a status post fracture of the right 
tibia as a result of surgery during VA hospitalization in 
August and September 1981.  

The diagnoses during VA hospitalization in June 1994 included 
degenerative joint disease of the knees.

Physical examination during VA hospitalization in July 1994 
showed a healed surgical scar on the right leg and no leg 
edema.  Dorsalis pedis and posterior tibia arterial 
pulsations were not palpable, although the feet were normally 
warm.  There were no localizing neurologic signs.  The 
diagnoses included right tibia status post bone graft.

A history of a bone graft to the right tibia was noted as a 
diagnosed disability which was not treated during the 
veteran's residence at a VA domiciliary from July to 
September 1994.  Physical examination in September showed no 
acute physical pathology.

By rating action of February 1995, the RO granted 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for osteomyelitis, status post fracture of the right tibia 
with muscle loss of Muscle Group XI and scarring of the calf, 
as a result of surgery during VA hospitalization in August 
and September 1981; a 10% rating was assigned from 26 May 
1994 under Diagnostic Codes 5000-5311 of the VA's Schedule 
for Rating Disabilities.  

Subsequently in February 1995, the RO received the veteran's 
NOD with the above 10% rating wherein he complained of 
massive scarring of the right leg, muscle deformity and loss, 
and degenerative joint disease of the right knee.  The 
veteran also appealed the effective date of the grant, 
claiming to have filed claims for residuals of this injury on 
2 other occasions, which claims were reportedly denied, and 
suggesting that the effective date should be 1981, since 
which time he has suffered from residuals of this injury.

In written argument dated in April 1995 in support of the 
veteran's claim for an effective date prior to 26 May 1994 
for the grant of compensation pursuant to the provisions of 
38 U.S.C.A. § 1151, the veteran's former representative 
stated that the veteran's original claim for those benefits 
dated to 1981.  Received as an attachment to the 
representative's statement in April 1995 were unretouched 
color photographs of the veteran's lower extremities.    

On VA examination of May 1995, a history of a compound 
fracture of the right tibia secondary to a motor vehicle 
accident in 1981 was noted, with open reduction with a plate 
inserted in the right leg, multiple skin grafts and surgery 
on the right leg for skin closure, a staphylococcus infection 
of the wound in 1981, and the development of osteomyelitis of 
the right tibia which was treated with antibiotics.  The 
veteran's complaints included chronic pain in the right tibia 
and knee, with occasional knee swelling.  Current examination 
showed no acute swelling of the right leg or knee.  There was 
deformity on the middle third of the right tibia, as well as 
a chronic skin scar and multiple incisional scars from 
multiple surgeries on the right tibia; tenderness on the 
medial aspect of the right tibia on deep palpation; and a 
healed skin graft on the right tibia.  There was no 
angulation or false motion.  There was shortening of the 
right leg.  There was crepitus on movement of the right knee, 
with flexion to about 110 degrees with tenderness.  
McMurray's and drawer tests on the right knee were negative.  
X-rays of the right knee revealed mild degenerative joint 
disease.  X-rays of the right tibia and fibula revealed deep 
soft tissue swelling anterior to the mid-tibia, and because 
of this, the radiologist was unable to absolutely exclude 
early changes of osteomyelitis; however, he further noted 
that the current X-ray was not significantly changed from 
1984, and that clinical correlation was needed.  The 
diagnoses included status post compound fracture of the right 
tibia, status post open reduction with hardware and multiple 
reconstructive surgeries on the right leg; rule-out 
osteomyelitis of the right tibia; and degenerative arthritis 
of the left (sic) knee.

On orthopedic evaluation for right lower leg pain during VA 
hospitalization in July 1995, the examiner noted a status 
post right distal tibial fracture with secondary infection 
requiring multiple surgeries for osteomyelitis, including a 
cross leg muscle flap and grafting.  The veteran's current 
complaints included chronic skin graft hypersensitivity and 
right knee pain.  On examination, the right leg graft was 
very sensitive, with marked surgical scarring.  The examiner 
speculated that the sensitivity might be secondary to a 
neuroma or perhaps some other neurologic problem.  X-rays of 
the right knee were negative, with no problem at the fracture 
site.  The examiner commented that it appeared that nothing 
could be done orthopedically to relieve the pain, unless a 
neuroma was found.  Follow-up outpatient arterial Doppler 
studies in September 1995 to rule-out decreased vascular flow 
to the lower extremities as the cause of the veteran's 
hypersensitivity were normal, and plastic surgical evaluation 
of the veteran's complaints of skin graft sensitivity showed 
no neuroma or skin sensitivity.

By rating action of August 1995, the RO denied an effective 
date prior to 26 May 1994 for the grant of compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
osteomyelitis as a result of surgery during VA 
hospitalization in August and September 1981, on the grounds 
that the veteran's initial claim for that benefit was 
received on 26 May 1994, which was more than 1 year after he 
suffered the injury, and thus benefits could not be paid 
prior to the date of receipt of the claim.
The RO also denied a rating in excess of 10% for right tibia 
osteomyelitis.

Examination of the extremities during VA hospitalization in 
September 1995 showed no edema or cyanosis.  There was 4/5 
muscle tone in the lower extremities.

In January 1996, the veteran presented to a VA medical 
facility emergency room intoxicated and agitated, and he was 
subsequently arrested by VA police.  On admission, the 
veteran reported having become increasingly paranoid, 
agitated, and delusional.  He complained that his residuals 
of a right leg fracture had left him unable to ambulate 
without the assistance of a cane and unable to drive, and he 
verbalized plans to kill the orthopedic surgeon who was 
involved in his leg operation.  On examination, muscle 
strength was 4/5 in the right lower extremity.
The diagnoses included major depression and status post right 
knee surgery.

During VA hospitalization in April 1996, a past medical 
history of a status post right tibia fracture and 
osteomyelitis was noted.  The diagnoses included degenerative 
joint disease of the right knee.

On VA outpatient orthopedic evaluation in June 1996, the 
veteran's complaints included right knee stiffness and a 2-
year history of worsening right lower extremity weakness.  A 
past medical history of a status post tibia fracture 
secondary to a motor vehicle accident in 1981, and multiple 
surgeries of the right lower extremity involving a 
staphylococcus infection was noted.  Current examination of 
the right knee showed normal range of motion with crepitus.  
On motor testing, quadriceps strength was 4/5.  There was 
tenderness at the medial joint line of the right 
infrapatellar area.  There was no effusion or pain on 
varus/valgus stress.  There was decreased sensation in the 
right lower extremity.  The veteran ambulated with a cane, 
and could not walk on his heels and toes.  He swayed on the 
Romberg test.  The impressions included status post tibial 
fracture and multiple lower extremity surgeries, right lower 
extremity weakness with possible neuropathy, and chronic pain 
syndrome.  

August 1996 VA outpatient electrode studies of both of the 
veteran's lower extremities showed peripheral sensory 
neuropathy and bilateral peroneal neuropathy.  His complaints 
included bilateral leg and knee pain, and pain over the 
medial aspect of the right leg, and he dragged his right leg.  
On examination, the right knee was tender medially, with 
crepitus and pain on range of motion testing.  There was 
hypoesthesia over the medial aspect of the right leg.  Knee 
X-rays reportedly showed arthritis.       

On VA outpatient examination in March 1997, the veteran gave 
a history of right knee pain, as well as right leg 
osteomyelitis following surgical intervention for a fracture 
secondary to a motor vehicle accident 15 years ago.  The 
examiner noted that he had a right foot drop after that and 
ambulated with a cane.  Current examination of the 
extremities showed no calf tenderness.  The right knee was 
mildly tender, and without effusion or crepitation.  There 
was deformity of the skin of the right leg.  Extensor 
hallucis longus muscle strength was 4/5 on the right.  
Sensation was intact to pinprick and proprioception.  On gait 
testing, the veteran ambulated with a cane, and was able to 
clear the floor with both feet.  The assessments included 
neuropathic pain status post multiple right lower leg 
surgeries, and degenerative joint disease of the right knee.  

On another VA outpatient evaluation in March 1997, the 
veteran gave a 2-year history of worsening right leg pain, as 
well as a history of right knee pain.  Current examination 
showed a right foot drop.  There was a well-healed skin graft 
with multiple surgical scars on the right lower leg.  There 
was allodynia over the area of the skin graft, with no 
hyperhidrosis or color change.  Pulses could not be palpated.  
Motor strength was 3+ on the right.  The assessments included 
right lower leg neuropathic pain, and right knee arthritic 
pain.  

On VA orthopedic examination in September 1997, the veteran 
gave a history of an open fracture of the right tibia in a 
motorcycle accident in 1981, with open reduction, internal 
fixation, and bone grafting, which procedure failed to heal, 
and was followed by another open reduction and internal 
fixation with insertion of a metal rod in the right tibia 
(which rod was subsequently removed).  A bone infection 
subsequently developed, followed by multiple surgical 
procedures to the right lower extremity consisting of flaps 
and grafts, the last of which was performed in 1983.  The 
veteran stated that he was not currently ambulatory for the 
most part, only being able to walk a few feet with axillary 
crutches, and that his osteomyelitis was currently quiescent.  
He took no antibiotic medication.  His current complaints 
included pain and weakness in the lower extremities.  On 
current examination of the veteran in a wheelchair, there was 
extensive scarring over the anterior and anterolateral aspect 
of the right tibia and fibula.  The scars were well-healed 
but extremely tender.  There was no evidence of inflammation 
or keloid formation.  There was herniation of the peroneus 
longus muscle extending through this scarring and grafted 
area.  On muscle strength testing, knee flexion and extension 
were each graded 3/5.  There was a right drop foot.  The 
diagnosis was residuals of a right tibia fracture with open 
reduction and internal fixation, with resulting right tibia 
osteomyelitis with muscle loss, herniation, and right drop 
foot.  

On VA neurological examination of 12 December 1997, the 
veteran complained of severe, chronic right lower extremity 
pain and weakness and resultant minimal ability to walk with 
a cane, stating that he required a wheelchair for ambulation 
for any distance.  He used no prosthetic devices.  He stated 
that his inability to walk was due to both weakness and 
exacerbation of pain, and felt that his strength was markedly 
decreased in both knees and the left ankle.  Current motor 
examination of the right lower extremity showed 3/5 weakness 
in the knee extensor and flexor.  There was give-way weakness 
in the lower extremities.  There was decreased sensation to 
pinprick throughout the lower extremities.  The deep tendon 
reflexes were all 2+, and the toes were downgoing.  He had 
full, passive movements at all joints.  Active movement was 
limited by pain and weakness.  There was full flexion of the 
right knee.  The diagnoses were right peroneal neuropathy, 
the etiology of which might be due to the previous tibial 
fracture and osteomyelitis; and a great deal of give-way 
weakness in the left leg.   

On VA orthopedic examination of 23 December 1997 by the same 
physician who examined him in September, the veteran 
presented in a wheelchair.  He stated that he could walk 
approximately 100 feet with crutches, that his osteomyelitis 
was currently quiescent, and that he took no antibiotics.  
His complaints included constant pain in both knees and 
ankles.  The examiner stated that he had reviewed current X-
rays of the right knee.  On examination, right knee flexion 
was to 90 degrees, and extension lacked 20 degrees.  The knee 
was subjectively diffusely tender.  There was no evidence of 
swelling, joint effusion, or pain elicited with compression 
or movement of the patella.  Stress testing showed no 
evidence of laxity of the interior cruciate ligament or of 
the medial or lateral collateral ligaments.  The diagnoses 
were residuals of a right tibia fracture with open reduction 
and internal fixation, with resulting right tibia 
osteomyelitis with muscle loss, herniation, and a right drop 
foot; and traumatic arthritis of both knees and ankles.

By rating action of May 1998, the RO increased the rating of 
a disability described as "healed right knee osteomyelitis 
with muscle loss and scarring of the calf" from 10% to 30% 
under Diagnostic Codes 5000-5261 from 12 December 1997, the 
date of the VA examination which showed decreased range of 
motion of his right knee.  The RO also granted compensation 
for right peroneal neuropathy as secondary to the veteran's 
right tibia osteomyelitis.                      
  
II. Analysis

A. An Effective Date Prior to 26 May 1994 for the Grant of 
Compensation Benefits Pursuant to the Provisions of 
38 U.S.C.A. § 1151

Under the applicable criteria, where disease or injury occurs 
as a result of having submitted to medical or surgical 
treatment or hospitalization under any law administered by 
the VA and not the result of the veteran's own willful 
misconduct, disability compensation will be awarded for such 
disease or injury as if such condition were service 
connected.  The commencing date of benefits is subject to the 
provisions of 38 C.F.R. § 3.400(i).  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.800(a).  The effective date of an award of 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 shall be the date the injury was suffered, 
if the claim is received within 1 year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(c), (d); 38 C.F.R. § 3.400(i).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next-friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the veteran's original claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
osteomyelitis status post fracture of the right tibia as a 
result of surgery during VA hospitalization in August and 
September 1981 was received on 26 May 1994, over 12 years 
following discharge from the VAMC where the surgery was 
performed.  The extensive record is devoid of any 
communication from the veteran indicating an intent to apply 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (or § 351, as those provisions were known 
prior to being renumbered § 1151 in August 1991) prior to 26 
May 1994.  

Although in his February 1995 NOD the veteran contended that 
he filed claims for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 on 2 occasions prior to 26 May 1994, 
the Board finds that this is not supported by the evidence of 
record.  A review of the record does show that the veteran 
filed a formal claim for a P/T with the RO in February 1982 
based on a right leg disability alleged to have had its onset 
in August 1981, but the benefit sought by the veteran at that 
time was specifically identified as a P/T, not compensation 
pursuant to the provisions of 38 U.S.C.A. § 351.  Several 
subsequent letters and forms sent by the veteran to various 
VA facilities from May to August 1982 wherein he referred to 
his right leg disability were specifically submitted in 
connection either with his pending P/T claim or with a 
dispute over a personnel action with respect to his 
continuing employment by the VAMC, but none of those 
documents identified compensation pursuant to the provisions 
of 38 U.S.C.A. § 351 as the benefit sought.  In support of 
this interpretation, the Board notes that one of the 
veteran's June 1982 letters wherein he referred to his right 
leg disorder was specifically construed by the Director of 
the VA C&P Service as an NOD with the RO's denial of a P/T, 
and the RO in fact denied a P/T by rating action of November 
1982.  

As the veteran's original claim for compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 was received more than 1 
year following discharge in September 1981 from the VAMC 
where he suffered the injury which gave rise to entitlement 
to such benefit, the proper effective date for the grant of 
compensation may not be any date associated with that period 
of VA hospitalization in 1981. Where a claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 is received 
more than 1 year following the date the injury was suffered 
during a period of VA hospitalization, the controlling law 
and regulations specifically provide that the proper 
effective date for the grant of benefits may be no earlier 
than the date of receipt of the claim.  Thus, the proper 
effective date for the grant of compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 in this case can be no 
earlier than the date of receipt of the veteran's original 
claim for such benefit, that is, 26 May 1994.

The U.S. Court of Appeals for Veterans Claims has held that, 
in a case where the law is dispositive of the claim, the 
claim should be denied because of lack of legal merit under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In view 
of the uncontroverted fact that the veteran's original claim 
for compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 was received on 26 May 1994, more than       1 year 
following discharge in September 1981 from the VAMC where he 
suffered the injury which gave rise to entitlement to that 
benefit, the Board finds that he is not entitled to an 
effective date prior to 26 May 1994 for the grant of 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for osteomyelitis, status post fracture of the right tibia, 
as a result of surgery during VA hospitalization in August 
and September 1981, and the appeal is denied.
              

B. A Separate Compensable Rating for Inactive Osteomyelitis 
of the Right Tibia                              

By rating action of May 1998, the RO increased the rating of 
a disability described as "healed right knee osteomyelitis 
with muscle loss and scarring of the calf" from 10% to 30% 
under Diagnostic Codes 5000-5261 from 12 December 1997, the 
date of the VA examination which showed decreased range of 
motion of the veteran's right knee.  In so characterizing and 
rating the disability, the RO erroneously subsumed residuals 
of osteomyelitis, status post fracture of the right tibia, 
with additional disability based on limitation of motion of 
the right knee.  Inasmuch as 38 C.F.R. § 4.71(a), Diagnostic 
Code 5000, Note (1), below, provides that a 10% rating and 
other partial ratings of 30% or less for osteomyelitis are to 
be combined with ratings for limited motion, the Board finds 
that the issue of a separate compensable rating for inactive 
osteomyelitis of the right tibia warrants separate 
consideration, and disability rating separate from the issue 
of a rating in excess of 30% for limitation of motion of the 
right knee associated with osteomyelitis.  

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
condition for which he receives compensation under the 
provisions of 38 U.S.C.A. § 1151 as if service connected has 
worsened.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In this case, the veteran in February 1995 appealed 
the 10% rating assigned the right tibia osteomyelitis, and 
the Board finds that he has thus stated a well-grounded 
claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Under the applicable criteria, a 10% rating is warranted for 
inactive osteomyelitis, following repeated episodes, without 
evidence of active infection in the past            5 years.  
A 20% rating for osteomyelitis requires a discharging sinus 
or other evidence of active infection within the past 5 
years.  A 30% rating is warranted for osteomyelitis with a 
definite involucrum or sequestrum, with or without a 
discharging sinus.  Note (1): A rating of 10%, as an 
exception to the amputation rule, is to be assigned in any 
case of active osteomyelitis where the amputation rating for 
the affected part is 0 percent.  This 10% rating and the 
other partial ratings of 30% or less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
A rating for osteomyelitis will not be applied following cure 
by removal or radical resection of the affected bone.  Note 
(2): The 20% rating on the basis of activity within the past 
5 years is not assignable following the initial infection of 
active osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10% rating, 2 or 
more episodes following the initial infection are required.  
This 20% rating or the 10% rating, when applicable, will be 
assigned once only to cover disability at all sites of 
previously active infection with a future ending date in the 
case of the    20% rating.  38 C.F.R. Part 4, Diagnostic Code 
5000.

In this case, the 30% rating which the RO assigned based on 
right knee limitation of motion as a residual of 
osteomyelitis does not, by regulation, subsume the otherwise-
applicable separate 10% rating which is warranted for 
osteomyelitis without active infection in the past 5 years.  
That being the case, the Board finds that a separate 10% 
rating for inactive osteomyelitis of the right tibia is 
warranted, and the appeal is granted to this extent.  

With respect to the issue of a rating in excess of 10% for 
osteomyelitis of the right tibia, the medical evidence shows 
that right tibial drainage suggestive of apparent recurrence 
of chronic osteomyelitis was noted during hospitalization in 
March and April 1984, but active osteomyelitis was 
subsequently ruled-out during the veteran's hospital course, 
and the final diagnosis was infected right tibial wound.  
Numerous subsequent VA inpatient and outpatient and private 
medical evaluations and examinations of the veteran for many 
different physical and mental complaints and disorders 
including right tibia osteomyelitis through December 1997 are 
completely negative for evidence of active infection of 
osteomyelitis.  The medical history and clinical findings 
recorded during the most recent VA orthopedic examinations in 
September and December 1997 indicated that the veteran's 
osteomyelitis was currently quiescent.  As such, the Board 
finds that a 20% rating based on osteomyelitis with a 
discharging sinus or other evidence of active infection in 
the past 5 years is not warranted.              

C. A Rating in Excess of 30% for Right Knee Limitation of 
Motion         Associated with Osteomyelitis

As noted above, the Board has determined that the provisions 
of Diagnostic Code 5000 Note (1) require that the veteran's 
inactive right tibia osteomyelitis be rated separately from 
his right knee limitation of motion, which the RO by rating 
action of May 1998 determined warranted a 30% rating under 
Diagnostic Codes 5000-5261 from 12 December 1997, the date of 
the VA examination which showed decreased range of motion of 
his right knee.  The matter of a rating in excess of 30% for 
this disability remains for appellate consideration.  

The applicable criteria for rating disabilities have been 
noted above.  See 38 U.S.C.A. § 1155 and 38 C.F.R. Part 4.  
In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness, and the U.S. 
Court of Appeals for Veterans Claims has held that, when a 
veteran alleges he suffers pain due to a musculoskeletal 
disability in which the degree of disability is based on 
consideration of limitation of motion, an examiner's report 
should assess the degree of functional loss, if any, due to 
pain, weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under other applicable criteria, favorable ankylosis of 
either knee warrants a         30% rating.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 and 10 
degrees.  A 40% rating requires that the knee be fixed in 
flexion at an angle between 10 and 20 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5256.  Severe impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a maximum rating of 30%.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  Limitation of flexion of either leg to 
15 degrees warrants a maximum rating of 30%.  38 C.F.R. Part 
4, Diagnostic Code 5260.  Limitation of extension of either 
leg to 20 degrees warrants a 30% rating.  A 40% rating 
requires that extension be limited to 30 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5261.  Malunion of the tibia and 
fibula of either lower extremity warrants a 30% rating when 
the disability results in marked knee disability. Nonunion of 
the tibia and fibula of either lower extremity warrants a 40% 
rating if there is loose motion requiring a brace.  38 C.F.R. 
Part 4, Diagnostic Code 5262.   A maximum rating of 30% is 
warranted for severe injury to Muscle Group XI.  38 C.F.R. 
Part 4, Diagnostic Code 5311 (as in effect both prior and 
subsequent to   3 July 1997).  

After reviewing the entire evidence of record, the Board 
finds that a rating in excess of 30% for the veteran's right 
knee disability is not warranted, as the evidence does not 
show either ankylosis with the knee fixed in flexion at an 
angle between 10 and 20 degrees, limitation of extension of 
the right leg to 30 degrees, or nonunion of the right tibia 
and fibula with loose motion requiring a brace, which would 
entitle the veteran to a 40% rating under either Diagnostic 
Code 5256, 5261, or 5262, respectively.  The Board notes that 
no schedular rating in excess of the currently-assigned 30% 
may be assigned for the veteran's right knee disability under 
Diagnostic Code 5257, 5260, or 5311, inasmuch as 30% is the 
maximum schedular rating provided by those Codes.

In reaching the determination that a rating in excess of 30% 
is not warranted under either Diagnostic Code 5256, 5261, or 
5262, the Board has considered the clinical finding of normal 
right knee range of motion and the X-ray findings of a well-
healed right tibial fracture in satisfactory position on VA 
examination of December 1991; the clinical findings of 
negative McMurray's and drawer tests of the right knee and no 
angulation or false motion on VA examination of May 1995; the 
negative July 1995 VA X-rays of the right knee showing no 
problem at the fracture site; the clinical finding of normal 
right knee range of motion on VA orthopedic examination of 
June 1996; the December 1997 VA neurological examiner's 
notation that the veteran used no prosthetic devices for his 
right knee disability; and the clinical finding that the 
veteran's right knee extension lacked only 20 degrees on VA 
orthopedic examination of December 1997.

The Board has noted the veteran's appearance in a wheelchair 
at VA examinations in September and December 1997, at which 
time the evidence indicated that he required the wheelchair 
for ambulation for any distance, as well as for his comfort 
and convenience, as a result of several bilateral lower 
extremity disabilities for which he is either service 
connected or receives compensation under the provisions of 
38 U.S.C.A. § 1151.  However, that evidence does not show 
that he is physically restricted to the wheelchair solely due 
to the limitation of motion of his right knee, which is the 
sole disability for consideration and evaluation in this 
portion of the appeal.  In this regard, the Board notes that, 
in addition to receiving compensation for right knee 
limitation of motion associated with osteomyelitis and 
evaluated as 30% disabling, the veteran is also service 
connected for left knee traumatic arthritis evaluated as 30% 
disabling, and he receives compensation for right peroneal 
neuropathy evaluated as 10% disabling, and, by virtue of this 
Board decision, for inactive right tibia osteomyelitis 
evaluated as 10% disabling - all of which contribute to his 
need to use the wheelchair for ambulation for any distance.  
However, no amount of disability attributable to the left 
knee traumatic arthritis, right peroneal neuropathy, or 
inactive right tibia osteomyelitis may be considered in 
evaluating the right knee limitation of motion; the degrees 
of disability attributable to left knee arthritis, right 
peroneal neuropathy, and inactive right tibia osteomyelitis 
have been contemplated in the percentage disability ratings 
individually assigned those disorders, and are not the proper 
subject of this portion of the appeal. 

With respect to the DeLuca-mandated assessment of the degree 
of functional disability produced by pain and weakness of the 
right knee, the Board notes that the September and December 
1997 reports of the VA examiners' assessments of the degree 
of the veteran's functional loss affecting the lower 
extremities include significant functional disability 
attributable to pain and weakness in both lower extremities, 
specifically including decreased strength in the left knee 
and ankle, give-way weakness and decreased sensation in the 
left lower extremity, and constant pain and traumatic 
arthritis in the left knee and ankle.  However, no functional 
loss attributable to the significant disabilities affecting 
the veteran's left lower extremity or his separately-rated 
inactive right tibia osteomyelitis may be considered in 
assessing the degree of functional loss due to pain and 
weakness of his right knee.  

In this case, the Board finds that the clinical findings and 
examiners' assessments of the degree of functional loss of 
the veteran's right knee due to pain and weakness recorded on 
VA examinations in September and December 1997 do not support 
assignment of a rating in excess of 30% for that disorder.  
In reaching this determination, the Board has considered the 
December 1997 VA orthopedic examiner's findings that right 
knee flexion was to 90 degrees, and that there was no right 
knee ligamentous laxity and no swelling, joint effusion, or 
pain with compression or movement of the patella.  As the 
preponderance of the evidence is against the claim for a 
rating in excess of 30% for right knee limitation of motion, 
the appeal is denied.


ORDER

An effective date prior to 26 May 1994 for the grant of 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for osteomyelitis, status post fracture of the right tibia 
with muscle loss and scarring of the calf, as a result of 
surgery during VA hospitalization in August and September 
1981 is denied.  A separate 10% rating for inactive 
osteomyelitis of the right tibia is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  A rating in excess of 30% for right knee 
limitation of motion associated with osteomyelitis is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

